Exhibit 10.1

 

[Company Letterhead]

 

December 19, 2014

 

Mr. Mohan Maheswaran

Semtech Corporation

200 Flynn Road

Camarillo, California  93012

 

Re:                             Amendment of Employment Offer Letter

 

Dear Mohan:

 

Reference is made to that certain employment offer letter entered into by and
between you and Semtech Corporation, a Delaware corporation (“Semtech”), dated
as of March 8, 2006 and as subsequently amended through February 27, 2014 (your
“Offer Letter”).  Capitalized terms are defined in the Offer Letter if not
otherwise defined in this letter agreement (this “Letter Agreement”).

 

Your Offer Letter is amended to provide as follows:

 

1.                                      The period of your employment under your
Offer Letter (as amended pursuant to this Letter Agreement) shall be in effect
for a period of five (5) years commencing on December 19, 2014 (the “Effective
Date”) and ending at the close of business on the fifth (5th) anniversary of the
Effective Date (such period, the “Period of Employment”) unless (i) extended by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion or (ii) a Change in Control (as defined
below) occurs during the Period of Employment then in effect, in which case the
Period of Employment shall not terminate earlier than the second anniversary of
such Change in Control; provided that this provision does not change your status
under Section 14 of your Offer Letter as an employee at-will of the Company
whose employment may be terminated at any time (by you or by the Company) for
any reason or for no reason.  Expiration of the Period of Employment (or any
decision by the Board or the Compensation Committee to not extend the Period of
Employment, as applicable) shall not constitute a breach of your Offer Letter
and shall not constitute either a termination of your employment by the Company
without Cause or grounds for a termination by you for Good Reason (as such terms
are defined in your Offer Letter) for purposes of your Offer Letter.

 

2.                                      Your Offer Letter is hereby amended and
clarified to provide that you are no longer entitled to the monthly auto
allowance benefits set forth in Section 9 of your Offer Letter.

 

3.                                      Your Offer Letter is amended to provide
that, in the event you become entitled to severance benefits under
Section 15(a) of your Offer Letter and a Change in Control (as defined below)
occurs on or after the date on which your employment with the Company terminates
(the “Severance Date”), any then remaining and unpaid installments pursuant to
Section 15(a)(i) of your Offer Letter will be paid in a lump sum within 10 days
following the 60-day anniversary of the Change in Control.

 

--------------------------------------------------------------------------------


 

For purposes of your Offer Letter, the term “Change in Control” shall have the
meaning given to such term in the Semtech Corporation Executive Change in
Control Retention Plan adopted on or about the  date hereof (the “CIC Retention
Plan”) and shall no longer be defined by reference to the “Company’s Long-Term
Stock Incentive Plan.”

 

4.                                      The definition of “Cause” in
Section 15(a) of your Offer Letter is amended to replace the term “Code of
Conduct” with “Central Agreements”, with the term “Central Agreements” to mean
the Semtech Core Values and Code of Conduct, the Semtech Policy Regarding
Confidential Information and Insider Trading for All Employees, the Semtech
Invention Agreement & Secrecy Agreement, the Semtech Employee Confidentiality
Agreement and Proprietary Rights Assignment, and any other written agreement
between you and the Company (regardless of when such agreements become
effective).

 

5.                                      Section 15(b) of your Offer Letter is
amended to provide that you will be entitled to the severance benefits under
Section 15(b) of your Offer Letter if, during the Period of Employment, the
Company terminates your employment other than for Cause, death or disability
during a Change in Control Window (as defined below), or you resign for Good
Reason within 30 days following the occurrence of any of the events constituting
a Good Reason event during a Change in Control Window (such a termination of
your employment is referred to herein as a “Qualifying Termination”).

 

For purposes of your Offer Letter, “Change in Control Window” means the period
(i) beginning on the earlier of (a) 90 days prior to a Change in Control
transaction or (b) the execution of a definitive agreement to effect a
transaction that, if consummated in accordance with the proposed terms, would
constitute a Change in Control transaction, provided that the transaction with
the party to the definitive agreement is actually consummated within one year
following the execution of such definitive agreement and such transaction
actually constitutes a Change in Control, and (ii) ending on the second
anniversary of such Change in Control.

 

6.                                      Section 15(b)(ii) of your Offer Letter
is amended to provide that, in the event you become entitled to the severance
benefits under Section 15(b) of your Offer Letter, the benefits under
Section 15(b)(ii) of your Offer Letter, together with the amount referred to in
Section 15(b)(i) of your Offer Letter, shall be paid in a lump sum within 10
days following the 60-day anniversary of the later of (1) your Separation from
Service and (2) in the case of a Qualifying Termination that occurs as a result
of your Separation from Service prior to a Change in Control, the date of the
corresponding Change in Control.

 

7.                                      Section 15(b) of your Offer Letter is
amended to provide that, in the event you become entitled to the severance
benefits under Section 15(b), you will be entitled to the following additional
benefits:

 

(a)                                 Your unvested account balance (if any) under
the Semtech Executive Compensation Plan will become fully vested; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 Unless otherwise expressly provided for in
an applicable award agreement, to the extent any stock option or other
equity-based award granted to you by the Company is outstanding and unvested as
of the Severance Date, to the extent such award is subject only to time-based
vesting requirements as of the Severance Date (including any such award that was
originally subject to performance-vesting conditions and as to which the
applicable performance period has ended as of the Severance Date, and any such
award that was originally subject to performance-vesting conditions but as to
which the award is subject only to time-based vesting conditions following a
Change in Control), such award shall automatically become fully vested and, in
the case of stock options and similar awards, exercisable as of the Severance
Date.  For purposes of clarity, if your employment is terminated by the Company
without Cause or by you for Good Reason, and any stock option or other
equity-based award granted to you by the Company, to the extent such award is
outstanding and unvested on the Severance Date, otherwise purports to terminate
on the Severance Date, such termination shall not be effective (subject, in all
events, to the original maximum term of the award) until the later of (a) the
end of the 90-day period following the Severance Date and (b) if a definitive
agreement with respect to a Change in Control transaction was entered into prior
to the Severance Date, one year following the execution of such agreement and,
if such a termination of your employment becomes a Qualifying Termination
because a Change in Control occurs within such period of time, such termination
shall (subject to the original maximum term of the award) not be effective and
such award shall be subject to the accelerated vesting rules set forth above in
this Section 7(b) of this Letter Agreement, and, in the case of stock options or
similar awards, you shall be given a reasonable opportunity to exercise such
accelerated portion of the option or other award before it terminates.

 

Notwithstanding anything contained herein to the contrary, the terms of this
Section 7(b) of this Letter Agreement shall not apply to that certain restricted
stock unit award (your “2014 Performance RSU Award”) previously granted to you
by the Company and evidenced by the Performance Restricted Stock Unit Award
Certificate, dated February 26, 2014 (your “2014 Performance RSU Award
Agreement”), the terms of which shall govern your 2014 Performance RSU Award.

 

8.                                      Your Offer Letter is amended to provide
that, notwithstanding anything contained herein or in your Offer Letter to the
contrary, if, on the Severance Date, you are entitled to the severance and other
benefits under Sections 15(a) and 15(b) of your Offer Letter, you shall only be
entitled to the severance and other benefits under Section 15(b), and if, on the
Severance Date, you are entitled to the severance and other benefits under
Section 15(a) of your Offer Letter and you subsequently become entitled to the
severance and other benefits under Section 15(b) of your Offer Letter (i.e.,
because your termination of employment becomes a Qualifying Termination), the
following shall apply: (a) the benefits under Section 15(b)(ii) of your Offer
Letter shall be reduced by the amount paid or payable pursuant to
Section 15(a)(i) of your Offer Letter; and (b) Section 15(b)(iii) of your Offer
Letter shall apply instead of Section 15(a)(ii).

 

9.                                      Section 15(c) of your Offer Letter is
amended to provide that International Rectifier Corporation, Analog
Devices, Inc. and National Semi-Conductor Company are removed from the list of
companies in the parenthetical of that section, and Fairchild Semiconductor
International, Inc., Integrated Device Technology, Inc., Microsemi Corporation,
Monolithic Power Systems, Inc. and ON Semiconductor Corporation are added to the
list of companies in the parenthetical of that section.

 

3

--------------------------------------------------------------------------------


 

10.                               Your Offer Letter is amended to provide that
if, during the Period of Employment, and unless otherwise expressly provided for
in an applicable award agreement, to the extent any stock option or other
equity-based award granted to you by the Company that is subject to
performance-vesting conditions is outstanding and unvested as of the date of a
Change in Control and such Change in Control occurs during one or more
performance periods of any such award, the number of shares or units subject to
the award will be adjusted to equal the target number of shares or units subject
to the award that relate to the applicable open (or not yet then commenced, as
the case may be) performance period.  Such adjusted number of shares or units
subject to the award shall remain subject to any time-based vesting requirements
pursuant to the original terms and conditions of the award (subject to any
accelerated vesting pursuant to Section 7(b) of this Letter Agreement). 
Notwithstanding anything contained herein to the contrary, the terms of this
Section 10 of this Letter Agreement shall not apply to your 2014 Performance RSU
Award, which shall be governed by the terms of your 2014 Performance RSU Award
Agreement.

 

Except as expressly set forth above, this Letter Agreement does not modify any
other terms of your Offer Letter except as expressly set forth above, and your
Offer Letter (as modified by this Letter Agreement) will remain in full force
and effect in accordance with its original terms, conditions and provisions.  No
other promises or representations have been made to you and this Letter
Agreement supersedes all prior oral and written communications between you and
the Company relating to the subject matter hereof.

 

[The remainder of this page has been intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, you and the Company have caused this Letter Agreement to be
duly executed and delivered on the day and year first written above.

 

 

 

 

Semtech Corporation,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Charles B. Ammann

 

 

Name:

Charles B. Ammann

 

 

Its:

Executive Vice President, General Counsel and Secretary

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

By:

/s/ Mohan Maheswaran

 

 

 

Mohan Maheswaran

 

 

 

--------------------------------------------------------------------------------